Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application Number: 16/932,426 filed on 7/17/20 has a total of 22 claims pending for examination; there are 3 independent claims and 17 dependent claims, all of which are examined below.
Priority
Acknowledgment is made of applicant’s claim for priority under 35 U.S.C. § 119 (e) with reference to Application Number: 102017000062788 filed on 6/8/17.
Information Disclosure Statement
The Information Disclosure Statement(s) has been reviewed by the examiner and is found to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.
Drawings
The drawing(s) have been reviewed by the examiner and are found comply with the provisions of 37 CFR 1.81 to 1.85.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

The disclosure is objected to because of the following informalities:
 The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is .
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,740,041. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations disclosed in claims 1-22 of the instant case are also disclosed, inter alia, in claims 1-23 of U.S. Patent No. 10,740,041.  They appear to claim the same limitations using similar terminology (e.g. “overwrite the original life cycle data with new life cycle data” instead of “storing new life cycle data in the register”).  Also, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to remove the limitations “and provide the original life cycle data to the hardware block; wherein the hardware configuration module comprises a register providing the life cycle data used to change operation of the hardware block” from claims 1-23 of U.S. Patent No. 10,740,041 to arrive at claims 1-22 of the instant .
Allowable Subject Matter
Claims 1-22 would be allowable if rewritten or amended to overcome the Double Patenting rejection(s) set forth in this Office action or by submitting a Terminal Disclaimer as shown above.
The following is a statement of reasons for the indication of allowable subject matter:  
US Patent Application Publication No. 20030233534 to Bernhard et al. teaches a computer system booting up using configuration data.  The configuration data being collected and stored in a non-volatile memory.  Upon a reset event, the configuration data may be read from non-volatile memory and written directly to memory and various hardware devices.  After the configuration data has been written to the various devices, a normal boot sequence of loading and executing an operating system is resumed. to Bernhard et al. teaches all of these limitations but is silent as to teaching the allowable subject matter disclosed above.
US Patent Application Publication No. 20060224851 to Tamura et al. teaches a device configuration method comprising a plurality of devices (Fig. 8, VDEV 101 and LDEV 102), each device contains configuration area (Fig. 8, area 201 and 202). A non-volatile storage (Fig. 8, storage 40) stores configuration identifier and configuration data (See Fig. 9, identifier 61 and content 64). The configuration information includes access attribute information (Read Inhibition bit, Write Inhibition bit, Inquiry Inhibition bit, Read Capacity 0 Report bit and S-VOL Disable bit) is stored in the configuration content 64 - .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E MARTINEZ whose telephone number is (571)272-4152.  The examiner can normally be reached on Monday-Friday 8:30am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss N Alrobaye can be reached on (571)270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




DEM
/DAVID E MARTINEZ/Primary Examiner, Art Unit 2181